Case 19-81425-CRJ13   Doc 25    Filed 08/02/19 Entered 08/02/19 10:39:55   Desc Main
                               Document     Page 1 of 8
Case 19-81425-CRJ13   Doc 25    Filed 08/02/19 Entered 08/02/19 10:39:55   Desc Main
                               Document     Page 2 of 8
Case 19-81425-CRJ13   Doc 25    Filed 08/02/19 Entered 08/02/19 10:39:55   Desc Main
                               Document     Page 3 of 8
Case 19-81425-CRJ13   Doc 25    Filed 08/02/19 Entered 08/02/19 10:39:55   Desc Main
                               Document     Page 4 of 8
Case 19-81425-CRJ13   Doc 25    Filed 08/02/19 Entered 08/02/19 10:39:55   Desc Main
                               Document     Page 5 of 8
Case 19-81425-CRJ13   Doc 25    Filed 08/02/19 Entered 08/02/19 10:39:55   Desc Main
                               Document     Page 6 of 8
Case 19-81425-CRJ13   Doc 25    Filed 08/02/19 Entered 08/02/19 10:39:55   Desc Main
                               Document     Page 7 of 8
Case 19-81425-CRJ13   Doc 25    Filed 08/02/19 Entered 08/02/19 10:39:55   Desc Main
                               Document     Page 8 of 8
